Citation Nr: 0123477	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  96-21 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for trigeminal neuralgia, a 
skin rash, a urinary tract disorder, a sleep disorder, 
surgical removal of lymph nodes, and a blood disorder, 
including as secondary to Agent Orange (AO) exposure.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
January 1967.  

The current appeal arose from a September 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  




The RO, in pertinent part, denied entitlement to service 
connection for trigeminal neuralgia, skin rash, and a urinary 
tract disorder.  

The RO also determined that the claims of service connection 
for a sleep disorder, surgical removal of lymph nodes and a 
blood disorder, claimed as secondary to AO exposure.  In a 
subsequent statement and supplemental statement of the case, 
the RO addressed the claims of service connection for all 
disorders at issue to include as secondary to AO exposure.

In January 1998 the Board of Veterans' Appeals (Board) 
remanded the case to the RO for further development and 
adjudicative actions.

The case has been returned to the Board for further appellate 
review.


FINDING OF FACT

The probative, competent medical evidence of record does not 
show that the veteran currently has trigeminal neuralgia, a 
skin rash, a urinary tract disorder, a sleep disorder, 
surgical removal of lymph nodes, and a blood disorder linked 
to active service on any basis including AO exposure.  


CONCLUSION OF LAW

Trigeminal neuralgia, skin rash, a urinary tract disorder, a 
sleep disorder, surgical removal of lymph nodes, and a blood 
disorder were not incurred in or aggravated by active 
service, including on the basis of AO exposure; nor may 
service connection be presumed for any disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131 (West 1991 & Supp. 
2001); 38 U.S.C.A. § 5107 (West Supp. 2001);  38 C.F.R. 
§§ 3.303(d), 3.307(a)(6), 3.309(e) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran served on active duty from February 1963 to 
January 1967.  He served in the Republic of Vietnam.  

A review of the service medical records (SMRs) diaclases that 
they are negative for evidence of any of the conditions as 
listed on the title page of this decision.  These records do 
reflect that he was treated for venereal disease from May 
1963 to October 1963.  No residuals of this treatment were 
noted at time of service separation.  

Postservice records include VA treatment records from 1993 
through 1996, to include a VA examination report from June 
1995.  These documents reflect that the veteran was treated 
as early as 1993 for trigeminal neuralgia of the face.  He 
was also seen for a urinary tract infection that year.  

At the 1995 VA examination, the appellant reported that he 
developed the sudden onset of facial pain in 1993 which was 
ultimately diagnosed as trigeminal neuralgia.  He said that 
ever since indirect exposure to AO in Vietnam, he had 
experienced a skin rash.  The problem was quiescent at the 
time of this examination.  When the condition flared, he 
noted redness, scaling, and itching on his body.  When he 
first started taking Tegretol for his trigeminal neuralgia, 
he experienced frequency of urination, but he said that this 
was no longer a problem.  He denied having had his lymph 
nodes removed.  

Examination showed that his lymph nodes were not enlarged.  
Skin examination showed that there was a skin lesion, 2 cm. 
in diameter, on his left medical thigh, with scaling.  

There were additional hyperpigmented areas which had followed 
the skin rash.  The examiner's impressions included severe 
trigeminal neuralgia, history of AO exposure, and no bladder 
symptoms now.

Subsequently dated VA treatment records through 1996 
essentially reflect treatment for the veteran's trigeminal 
neuralgia.  


Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001);  38 C.F.R. 
§ 3.303 (2000)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001);  38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

In addition to law and regulations regarding service 
connection, the Board notes that a disease associated with 
exposure to certain herbicide agents listed in 38 C.F.R. § 
3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service.  38 C.F.R. § 3.307(a) (2001). 

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such a veteran shall be presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.



Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2001).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  

Chloracne or other acneiform disease consistent with 
chloracne; Hodgkin's disease; non-Hodgkin's lymphoma; 
porphyria cutanea tarda; multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, larynx or trachea), 
acute and subacute peripheral neuropathy, prostate cancer and 
soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.309(e) (2001).

For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e) (2000).

These diseases shall become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acne disease consistent with chloracne, 
acute and subacute peripheral neuropathy and porphyria 
cutanea tarda shall have become manifest to a degree of 10 
percent or more within a year, and respiratory cancers within 
30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2001).




Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in Sec. 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease. The 
expression "affirmative evidence to the contrary" will not be 
taken to require a conclusive showing, but such showing as 
would, in sound medical reasoning and in the consideration of 
all evidence of record, support a conclusion that the disease 
was not incurred in service.  38 C.F.R. § 3.307(d) (2001).

The Secretary has also determined that there was no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
57589 (1996) (codified at 38 C.F.R. §§ 3.307, 3.309 (2001).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit (Court of Appeals) determined 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (1994).  
Competent medical evidence is required where the issue 
involves medical causation.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

In McCartt v. West, 12 Vet. App. 164 (1999), the Court held 
that a veteran is not entitled to presumptive herbicide 
exposure solely on the basis of having served in the Republic 
of Vietnam.  The Court held that both service in the Republic 
of Vietnam during the designated time period and the 
establishment of one of the listed diseases is required in 
order to establish entitlement to the in-service presumption 
of exposure to an herbicide agent.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp 2001).

Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  Among other 
things, this law eliminates the concept of a well-ground 
claim and supersedes the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which held that VA 
cannot assist in the development of a claim that is not well 
grounded..  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its rating decision, 
statement of the case, and supplemental statement of the 
case, and associated correspondence, has given the veteran 
notice of the information and evidence necessary to 
substantiate his claim.  That is, he was provided with notice 
of the regulations pertaining to service connection for the 
disabilities at issue including as secondary to AO exposure, 
a rationale of the denial, and he was notified of his 
appellate rights.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.  The Board notes that a 
variety of extensive records have been associated with the 
claims folder including SMRs, postservice private and VA 
treatment records, as well as multiple VA examination 
reports.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the supplemental statement of the 
case was issued to the veteran.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been afforded the opportunity to submit evidence 
and argument on the merits of the issues on appeal, and has 
done so.

In view of the foregoing, the Board finds the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO of his claim under the new law would 
only serve to further delay resolution of his claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

The Board has reviewed all the evidence of record and 
concludes that the preponderance of the evidence is against 
the claims for service connection.  Of the conditions claimed 
by the veteran to be of service origin, to include on the 
basis of AO exposure, the only one that is currently shown to 
be of a chronic nature, is trigeminal neuralgia.  The claim 
for that disorder must be decided based upon the question of 
whether the competent and probative evidence establishes that 
this disorder was actually incurred in or aggravated by the 
veteran's active service, despite first being diagnosed 
postservice.  Hickson, supra; 38 C.F.R. § 3.303.  
Consideration of each of the disabilities at issue involves 
both consideration of the facts as presented and the 
credibility of the evidence contained in the instant record.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore, the probative value of proffered evidence of 
record in its whole.  Owens, v. Brown, 7 Vet. App. 429, 433 
(1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d. 1447, 1481 (Fed. Cir. 1999(and 
cases stated therein).  

The evidence of record shows that the SMRs are negative for 
any of the claimed conditions.  Postservice records show 
treatment initially in 1993 for trigeminal neuralgia of the 
face.  The veteran was also seen for a urinary tract 
infection that year.  At the 1995 VA examination, he reported 
an ongoing skin rash that was quiescent at that time.  
Examination showed that his lymph nodes were not enlarged.  
The examiner's impressions included severe trigeminal 
neuralgia, history of AO exposure, and no bladder symptoms.  
Overall, there is no competent medical evidence demonstrating 
trigeminal neuralgia, a chronic skin rash, or a chronic 
urinary tract infection, which is etiologically linked to 
active service, to include on the basis of exposure to AO.  



Additionally, it is noted that no sleep or blood disorder is 
shown.  While the Board is sympathetic to the beliefs of the 
veteran, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); see Degmetich v. 
Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); See also Gilpen v. West, 
155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

When the veteran filed his initial claim for service 
connection in April 1995, he asserted that each of the 
claimed conditions was a consequence of service to include 
exposure to AO.  The Court has held that while a lay person 
is competent to testify as to facts within his own 
observation and recollection, such as visible symptoms, a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
education, training or experience, such as matters relating 
to a diagnosis or medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran currently has any of the claimed conditions related 
to his service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  

For the reasons stated above, the Board finds that the 
veteran has failed to present evidence of a link, or nexus, 
between the claimed disabilities and his period of active 
service, to include any exposure to AO therein.  Furthermore, 
there is no evidence of a disease or disability for which 
inservice exposure to AO may be presumed.  See McCartt, 
supra.  

Accordingly, the Board finds that the claims for service 
connection for trigeminal neuralgia, a skin rash, a urinary 
tract disorder, a sleep disorder, surgical removal of lymph 
nodes, and a blood disorder, must be denied.  Simply put, the 
veteran is not shown, by competent medical authority, to have 
any of the claimed conditions as a result of his service on 
any basis.  See Hickson, supra.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert, 
supra.  

The Board views the foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77-
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).


ORDER


Entitlement to service connection for trigeminal neuralgia, a 
skin rash, a urinary tract disorder, a sleep disorder, 
surgical removal or lymph nodes, and a blood disorder is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

